                                            Case 4:20-cv-01593-JST Document 7 Filed 09/14/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL COOPER,                                    Case No. 20-cv-01593-JST
                                                        Petitioner,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     RAYBON JOHNSON, Warden,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at Lancaster State Prison, has filed a pro se petition

                                  14   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a conviction from Alameda

                                  15   County Superior Court. Petitioner has paid the filing fee. ECF No. 6

                                  16                                            BACKGROUND

                                  17          On October 21, 2013, petitioner pled nolo contendere to first-degree robbery with use of a

                                  18   firearm (Cal. Penal Code § 213(a)), and to three consecutive counts of grand theft (Cal. Penal

                                  19   Code § 487(c)). ECF No. 1 at 1-2. Petitioner was sentenced to eighteen years in state prison that

                                  20   same day. ECF No. 1 at 2. Petitioner reports that he did not file any habeas petitions in the state

                                  21   courts. ECF No. 1 at 5.

                                  22                                              DISCUSSION

                                  23   A.     Standard of Review

                                  24          This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                  25   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                  26   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  27   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                  28   an order directing the respondent to show cause why the writ should not be granted, unless it
                                             Case 4:20-cv-01593-JST Document 7 Filed 09/14/20 Page 2 of 4




                                   1   appears from the application that the applicant or person detained is not entitled thereto.” 28

                                   2   U.S.C. § 2243.

                                   3   B.      Claims

                                   4           Petitioner alleges as follows:

                                   5           I am being illegally charged with charges that the courts and District Attorney
                                               stated in their investigation and Alameda County Probation Officer Report that I
                                   6           Michael Cooper had nothing to do with.
                                   7           Counts 17, 18, 19 PC. 487(c) should have never been added onto my sentence as
                                               stated in Probation Officer Report stated that I was only charged with the 8-27-
                                   8           2011 robbery. Let it be noted that the other robberies happened on 8-30-2011 but I
                                               Michael Cooper were only charged with the 8-27-2011 robbery. So therefore
                                   9           counts 17, 18, 19 is an illegal sentence.
                                  10   ECF No. 1 at 3. Petitioner states that he has attached a legal status summary report that supports

                                  11   this claim. ECF No. 1 at 3; ECF No. 1-1. The Court liberally construes this allegation as alleging

                                  12   that petitioner’s sentence is unconstitutional because he was sentenced for three uncharged counts
Northern District of California
 United States District Court




                                  13   of grand theft. As explained below, the petition suffers from numerous deficiencies.

                                  14           First, petitioner’s claim is barred because he was convicted upon a plea of nolo contendere,

                                  15   which has the same effect as a guilty plea.1 Pre-plea constitutional violations cannot be considered

                                  16   in a federal habeas action brought by a petitioner who pled guilty. See Tollett v. Henderson, 411

                                  17   U.S. 258, 267 (1973); Haring v. Prosise, 462 U.S. 306, 319-20 (1983) (guilty plea “generally bars

                                  18   habeas review of claims relating to the deprivation of constitutional rights that occurred before the

                                  19   defendant pleaded guilty”). The only challenges left open in federal habeas corpus after a guilty

                                  20   plea are the voluntary and intelligent character of the plea and the nature of the advice of counsel

                                  21   to plead. Hill v. Lockhart, 474 U.S. 52, 56-57 (1985).

                                  22   ///

                                  23   ///

                                  24   ///

                                  25

                                  26   1
                                         “[A] plea of nolo contendere shall be considered the same as a plea of guilty . . . The legal effect
                                  27   of such a plea, to a crime punishable as a felony, shall be the same as that of a plea of guilty for all
                                       purposes.” Cal. Penal Code § 1016 (2003). Under California law, a “plea of nolo contendere ‘is
                                  28   the functional equivalent of a guilty plea.’” United States v. Anderson, 625 F.3d 1219, 1220 (9th
                                       Cir. 2010) (quoting People v. Whitfield, 54 Cal. Rptr. 2d 370, 377 (Cal. Ct. App. 1996)).
                                                                                          2
                                           Case 4:20-cv-01593-JST Document 7 Filed 09/14/20 Page 3 of 4




                                   1          Second, petitioner’s claims do not appear to be exhausted. Petitioner reports that he has

                                   2   not filed anything in the state courts with respect to this conviction. ECF No. 1 at 5. Prisoners in

                                   3   state custody who wish to challenge collaterally in federal habeas proceedings either the fact or

                                   4   length of their confinement are required first to exhaust state judicial remedies, either on direct

                                   5   appeal or through collateral proceedings, by presenting the highest state court available with a fair

                                   6   opportunity to rule on the merits of each and every claim they seek to raise in federal court. See

                                   7   28 U.S.C. § 2254(b), (c). If available state remedies have not been exhausted as to all claims, the

                                   8   district court must dismiss the petition. See Rose v. Lundy, 455 U.S. 509, 510 (1982). The court

                                   9   generally may not grant relief on an unexhausted claim. See 28 U.S.C. § 2254(b)(1).

                                  10          Third, plaintiff’s allegations contradict his claim that he was sentenced based on uncharged

                                  11   crimes. If the allegations of grand theft were charged as counts, e.g. Counts 17, 18, and 19,

                                  12   presumably petitioner was charged with these counts of grand theft. Generally, “counts” refers to
Northern District of California
 United States District Court




                                  13   charges in an indictment. The attachment to the petition is not a legal status summary report or a

                                  14   probation report. The attachment is petitioner’s May 7, 2014 California Department of

                                  15   Corrections and Rehabilitation (“CDCR”) classification chrono, which does not confirm what

                                  16   petitioner was charged with in the indictment, and what the basis was for his sentence. If

                                  17   petitioner intended to argue that he should not have been sentenced for the August 30, 2011

                                  18   robberies because he did not commit these robberies, that claim is precluded by his nolo

                                  19   contendere plea, as explained supra.

                                  20          Because the petition suffers from the deficiencies identified above, the Court orders

                                  21   petitioner to show cause why this petition for a writ of habeas corpus should not be dismissed for

                                  22   failure to state a cognizable claim for federal habeas relief.

                                  23                                              CONCLUSION

                                  24          For reasons set forth above, the Court orders petitioner to show cause why this petition for

                                  25   a writ of habeas corpus should not be dismissed for failure to state a cognizable claim for federal

                                  26   habeas relief. Within sixty (60) days of the issuance of this order, petitioner shall file an answer

                                  27   to this order to show cause. Failure to do comply with the deadline set forth in this order may

                                  28   result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of Civil
                                                                                          3
                                           Case 4:20-cv-01593-JST Document 7 Filed 09/14/20 Page 4 of 4




                                   1   Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b)

                                   2   applicable in habeas cases). Upon a showing of good cause, requests for a reasonable extension of

                                   3   time will be granted provided they are filed on or before the deadline they seek to extend.

                                   4          IT IS SO ORDERED.

                                   5   Dated: September 14, 2020
                                                                                       ______________________________________
                                   6
                                                                                                     JON S. TIGAR
                                   7                                                           United States District Judge

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        4
